IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 60 WM 2021
                                               :
                    Respondent                 :
                                               :
             v.                                :
                                               :
KEITH VERNON DAVIS,                            :
                                               :
                    Petitioner                 :



                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.